Citation Nr: 0634722	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to March 
1992.  He served in Southwest Asia during Operations Desert 
Storm and Desert Shield from January 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA), including a rating decision dated in September 
2001 in which the RO denied service connection for bronchial 
asthma, and one dated in March 2003 in which the RO denied 
service connection for a sinus disorder.  

Although the veteran requested a Board hearing in his 
November 2002 substantive appeal, he instead provided 
testimony at a hearing before an RO hearing officer in 
January 2004.  The hearing was unable to be reduced to 
transcript, and the veteran was asked whether he wanted 
another RO hearing, a Board hearing or no further hearing.  
He responded in a document received at the VA in January 2006 
that he wanted his case forwarded to the Board without a 
hearing.  Thus, the Board considers the hearing request 
withdrawn.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from bronchial 
asthma that is causally related to service.

2.  The veteran does not currently suffer from a sinus 
disorder that is causally related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for service connection for a sinus disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that his bronchial asthma and a sinus 
disorder should be service-connected because they were first 
manifested in service, they have been present since service 
and they are thus related to service.  He contends that 
rhinitis in service was really the initial manifestation of 
these problems.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  With regard to 
the bronchial asthma claim, filed in September 2000, the 
veteran was notified of the VCAA duties to assist by 
correspondence dated in March 2001.  With regard to the sinus 
disorder claim, filed in November 2002, the veteran was 
notified of the VCAA duties to assist by correspondence dated 
in February 2003.  Both of these letters were issued prior to 
the respective rating decisions denying the claims.  
Consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), a June 2006 letter discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

There is no diagnosis of asthma or a sinus disorder in the 
service medical records.  Examinations conducted at the time 
of entrance to service in October 1986, periodic examination 
in June 1989, and at separation from service in February 1992 
all reflect findings of normal sinuses, lungs and chest.  The 
veteran reported a medical history at both entrance and 
separation of no trouble with his nose, sinuses, asthma, 
shortness of breath, or chronic cough.  He did complain of 
nose trouble and asthma in June 1989, as well as a history of 
a 'little' operation on his nose for better breathing, and 
pain and pressure in his chest in February 1992, but again 
examinations yielded no findings.  He was seen on one 
occasion, in August 1987, with complaints that one side of 
his nose was frequently closed.  The intake assessment was 
rule out sinusitis.  The examiner made a diagnosis of 
rhinitis, prescribed a cold pack, instructed the veteran to 
increase fluid intake, and discharged him to duty.  Although 
the veteran asserts in recent argument that he was on an 
'open refill' for rhinitis, there are no records of this or 
other relevant treatment.  

The veteran reported in a VA examination in 2000 that 
following service he started working and had problems with 
shortness of breath and productive cough dating from 1991, 
mostly at night.  He reported that he was evaluated by 
pulmonologist Dr. DeJesus while he was working at Schering 
Plug Company.  Records from Dr. DeJesus date from November 
1998 show abnormal spirometry with pulmonary function test 
results of mild obstruction.  Dr. DeJesus noted the veteran 
should take medication including Flonase and that a CPAP 
machine was not needed.  

VA treatment records dated from September 2000 and VA general 
medical examination report dated in November 2000 reflect 
diagnoses of chronic allergic rhinitis and bronchial asthma, 
and chronic obstructive pulmonary disease.  The veteran was 
on prescribed medications.  VA respiratory examination report 
dated in November 2000 reflects a diagnosis of asthma.  The 
examiner noted a normal chest X-ray report.  Spirometry dated 
in November 2000 was also normal.  The veteran reported that 
he had shortness of breath and productive cough since he 
returned from Saudi Arabia in 1991.  He noted that he had 
been seen by Dr. DeJesus for these problems.  

Outpatient treatment records from the San Juan VA Medical 
Center dated from May to December 2003 reflect treatment for 
and occasional symptoms of bronchial asthma, as well as 
reports of persistent allergic rhinitis.  The veteran 
reported he experienced an exacerbation of his asthma when he 
was exposed to the Sahara Desert sand.  

Records from Hospital Dominguez dated in November 2002 
reflect complaints of chest pain but no abnormalities on 
chest X-ray and no findings of sinusitis.  

Additional outpatient treatment records from the San Juan 
VAMC dated from August 2003 through May 2005 show no 
complaints or evaluations related to asthma or sinus 
problems, but do show that the veteran had active 
prescriptions for asthma and allergies.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  However, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for either bronchial asthma or a sinus disorder.  
These disorders were not shown in service.  While VA records 
show allergic rhinitis dating from September 2000, there is 
no post service diagnosis of a sinus disorder.  Additionally, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not for application for these disorders.  

The Board has also considered the chronicity provision of 38 
C.F.R. § 3.303(b), which provides that where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition, service connection is 
warranted.  Such evidence must be medical unless it relates 
to a condition as to which, under relevant case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  "[W]here the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

No medical evidence establishes the veteran had a chronic 
condition of bronchial asthma or a sinus disorder in service, 
and despite the veteran's contentions to the contrary, the 
fact that there was no treatment post service for asthma 
until 1998, and no finding of a sinus disorder at all, 
compels a finding that there was no continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).  
Moreover, although service connection may be granted for any 
disease that is diagnosed after discharge, when the evidence 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d), the veteran has provided no competent 
evidence, including no medical opinion, that any current 
bronchial asthma or any sinus disorder was incurred in 
service.  

Inasmuch as the veteran urges that allergic rhinitis noted in 
VA records since 2000 and a claimed sinus disorder are one in 
the same, and that the disorder was first manifested in 1987, 
he has not established a medical nexus between any current 
allergic rhinitis, first shown years after service, and 
service.  The one isolated episode of rhinitis in August 1987 
does not establish a chronic condition in service, 
particularly considering the aforementioned negative findings 
on examination in June 1989 and in February 1992.  
Furthermore. there is no continuity of symptomatology 
indicated by the lack of treatment for over six years 
following service.  

Finally, the Board emphasizes that the veteran's assertions 
alone are insufficient to establish a current diagnosis and a 
medical link between current disability and service.  It is 
undisputed that a layperson is competent to offer evidence as 
to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a 
layperson is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Hence, any lay assertions in this regard have 
no probative value.

As the preponderance of the evidence is against the veteran's 
claims of service connection for bronchial asthma and a sinus 
disorder, service connection is not warranted.  


ORDER

Service connection for bronchial asthma is denied.

Service connection for a sinus disorder is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


